Citation Nr: 1424981	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  14-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a finding of eligibility for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from October 2002 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision by the Muskogee, Oklahoma, Education Center of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In perfecting his appeal of the denial of basic eligibility for Post-9/11 GI Bill education benefits in December 2013, the Veteran requested scheduling of a hearing before a Veterans Law Judge (VLJ), to be held at the Board's Washington, DC, offices.  In May 2014, the Veteran was informed that such had been scheduled for June 19, 2014.

In correspondence received by the Board in May 2014, the Veteran stated that he would be unable to travel to Washington for the hearing.  He therefore requested that he be afforded a hearing before a VLJ via videoconference from the Houston, Texas, Regional Office (RO).  He resides in Houston at this time. 

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Videoconference hearings are scheduled by the RO.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Houston, Texas, RO, and ensure that notice of the hearing is sent to his current address, as well as to his current representative.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



